Allow me, Sir, to join
preceding speakers in congratulating Mr. Opertti and the
members of the Bureau on their well-deserved election,
and to wish them every success in discharging their
duties. May I also take this opportunity to express my
delegation?s deep appreciation to Mr. Hennadiy Udovenko
of Ukraine for his outstanding stewardship of the work of
the fifty-second session of the General Assembly.
One of the pressing issues that mankind is facing
today is globalization and the growing interdependence of
States and their effects on international relations. These
objective processes will to a great extent determine the
nature of international relations at the outset of the
coming millennium. They open up enormous opportunities
and at the same time are fraught with grave challenges.
So far, the future does not seem to be bright for some,
especially for the least developed, the weak and the
vulnerable, which could result in an even wider gap
between the rich and the poor, between nations and within
them. The increasing interdependence of States and its
effects are clearly demonstrated by the Asian financial
crisis, which spilled over to some other parts of the
world, adversely affecting the world economy, exacting
high economic and social costs and raising serious
concerns about the operations of financial markets.
We believe that the present financial crisis calls for
the international community to create a crisis early
warning system. Therefore, naturally, these issues are on
the minds of peoples and on the agenda of this Assembly.
We believe that the high-level meetings held last week in
this Assembly will provide a good basis for serious,
constructive and fruitful debate and decisions on these
issues.
After decades of virtual isolation from world
development, Mongolia is taking active measures to
integrate itself into the global economy on the basis of
whatever comparative advantage it has. Though concrete
steps have been taken in the past few years, including
opening up its economy to the outside world and joining
the World Trade Organization, the negative consequences
of globalization, which are felt especially by the weak and
vulnerable, including by the landlocked developing
countries, risk marginalizing it economically, if not
politically. We therefore believe that the world
community, when searching for adequate responses to
globalization, should take into account the challenges that
these vulnerable States and those in transition are facing
and take measures to facilitate their adaptation to the
changing realities.
21


We believe that the international community should
pay increasing attention to the situation of landlocked
developing States. They are handicapped by their
geographical location and remoteness from world markets,
which, as experts point out, curtails their annual growth by
1 to 3 per cent at the very least. It is no wonder that of the
30 landlocked developing countries, 16 are among the least
developed, with per capita gross domestic product of less
than $400. The progressive marginalization of those
countries is evident from the fact that the 300 million
people who live in those countries share only 0.5 per cent
of world trade, with the trend moving towards further
decrease.
Like other landlocked developing countries, Mongolia
is taking measures to overcome the difficulties inherent to
landlocked countries by closely cooperating with itstransit
neighbours. In this regard, Mongolia is looking forward to
concluding a subregional agreement with Russia and China
that would facilitate transit transportation for all three
countries and the subregion in general.
Bearing in mind the state of the world?s economy and
the role that the United Nations could play, Mongolia
supports the efforts to increase the role of the United
Nations in economic and social development, especially of
weak and vulnerable States, and in creating an effective
mechanism of international cooperation for development.
Likewise, it is in favour of convening international
conferences on development financing and on partnership
for development.
Mongolia believes that the notion of development
should not be limited only to economic growth. In this
regard, we fully agree with the wider notion that is
reflected in the human development reports.
Economic development, like other human activities, is
directly connected to the state of the world?s
environment — in fact, with the future of mankind. In
many countries, especially those that are environmentally
vulnerable, the question of protecting the environment is
directly linked to their security and even ultimate survival.
The changes in the world climate, its caprices that we see
and feel, lead us to believe that greater attention and efforts
are needed to cope with this ever growing and creeping
danger, the effects of which are incalculable. Therefore, we
believe that the first International Decade for Natural
Disaster Reduction should be followed by a second decade
with greater focus on reaching the targets set forth, as well
as strengthening existing mechanisms and creating, where
necessary, new international mechanisms.
Mongolia, following its centuries-old tradition of
living in harmony with nature and the environment,
declared 15 per cent of its territory — an area larger than
Central Europe — a protected natural reserve. In the near
future that area will comprise one third of its vast
territory.
Political stability is essential for economic
development and fruitful cooperation. The end of the cold
war was an important milestone in international relations
that raises hopes for further strengthening peace and
developing cooperation among nations. However, the
post-cold-war years have vividly demonstrated that peace
and stability need constant efforts by States to deepen
mutual trust and to settle disputes by political means.
Though some political flashpoints have been eliminated
and problems solved, new ones are still arising. As
reflected in the general debate the situations in the Middle
East, in the Balkans and in southern Africa are causing
concern on the part of the international community.
Mongolia supports solving those problems on the basis of
negotiation, in the spirit of cooperation, without the use
or threat of force. In this connection, we would like to
reiterate that the Korean peninsula should be turned into
a zone of peace, stability and prosperity in the interests of
the Korean people, as well as the peace and security of
North-East Asia.
In another part of the Asian continent, in South Asia,
the international community was shocked by nuclear tests
that could exacerbate tensions and undermine the existing
nuclear non-proliferation regime and the test ban.
Mongolia, situated between two nuclear Powers, stands
strongly against any nuclear tests and, like other
countries, expressed its deep concern and regret over the
recent tests. Therefore, we welcome the declaration of the
People?s Republic of China not to resume nuclear tests
and express the hope that the latest encouraging signals
from Pakistan and India will lead to strengthening the
non-proliferation regime and moving closer to the
objectives of nuclear disarmament. In this respect,
Mongolia supports the eight-Power Declaration entitled
“Towards a nuclear-weapon-free world: the need for a
new agenda”. Likewise, we express the hope that the
negotiations on banning the production of fissile material
for nuclear weapons and other nuclear explosive devices
will soon lead to the conclusion of a verifiable
international treaty.
Mongolia believes that non-nuclear-weapon States
can, in their own way, contribute to strengthening nuclear
security and enhance stability. In this context, it welcomes
22


and supports the efforts of the Central Asian States to
establish a nuclear-weapon-free zone in their region. For its
part, Mongolia is working to institutionalize its nuclear-
weapon-free status, which would turn its territory into an
area of peace, stability and predictability. All nuclear-
weapon States, as well as the entire Non-Aligned
Movement, fully support Mongolia?s efforts to
institutionalize its nuclear-weapon-free status.
Mongolia is in favour of strengthening the arms
control and verification regimes set up by the Conventions
on chemical and biological weapons. They will, in our
view, given a genuine will to enforce them, strengthen
international security. Likewise, Mongolia supports
international efforts to curb the spread of conventional
weapons, especially of small arms and light weapons.
International peace and security will be strengthened
when and if international law is strictly observed. We
believe that international law should be strengthened as the
core of security relations. In this connection, Mongolia
welcomes the recent adoption by the Rome Conference of
the Statute of the International Criminal Court. We are in
favour of a truly independent court and look forward to its
early establishment and coming into operation. This would
constitute an important milestone in strengthening
international law and justice.
Mongolia condemns all acts of international terrorism.
Therefore, it resolutely condemns the recent terrorist
bombings in Kenya, Tanzania and Northern Ireland and
believes that international terrorism should be fought by
joint efforts and in full accordance with the norms and
principles of international law. It believes that acts of
terrorism should be condemned wherever, by whomever
and against whomever they are carried out.
The fiftieth anniversary of the adoption of the
Universal Declaration of Human Rights is an event of
special significance. It is connected with the tremendous
changes that have taken place over the last half-century in
the concept of human rights and the practice of ensuring
them.
Thanks to the Declaration, unprecedented high
standards have been set for protecting human dignity. Since
the adoption of the Declaration in 1948, those standards
have been strengthened and further developed by numerous
international treaties and conventions and have become
truly universal.
The legal foundations reflecting the world standard
of protection and promotion of human rights were laid
down in Mongolia?s 1992 Constitution. Since then it has
been further developed and concretized by relevant
legislation and the establishment of the necessary
administrative and legal machinery based on United
Nations human rights treaties and conventions to which
Mongolia has acceded. At present preparations are under
way for the establishment of a national human rights
commission. A draft law to that effect has been submitted
to the Parliament for its consideration and adoption.
As it confronts the many global problems before it
and approaches the new millennium, the world
community places great hopes in the activities of a strong
and well-equipped United Nations. In that connection,
Mongolia firmly supports the Secretary-General?s reform
package.
In implementation of decisions and recommendations
of United Nations summit conferences on major global
social and economic problems, and in support of the so-
called silent revolution, my Government has adopted a
national action programme for the twenty-first century
and, in close partnership with bodies of the United
Nations family and non-governmental organizations
operating in Mongolia, is launching an ambitious project:
the One-World Conference Series, which is aimed at
ensuring an integrated follow-up to the world conferences
and summits held in the early 1990s.
Reform of the United Nations cannot be complete
without the reform and expansion of the Security Council.
In that connection, I would like to reiterate my
Government?s conviction that the Council should reflect
political realities, and, besides becoming more effective,
its membership should be enlarged to reflect more
equitable representation. It is our hope that the General
Assembly debates on this important issue will soon result
in concrete decisions. We believe that energetic efforts
should be undertaken to make the Millennium Assembly
an occasion for reforming and revitalizing the Security
Council.
On the proposal of Mongolia, the General Assembly
is drafting a set of guiding principles for conducting
international negotiations. We believe that the
development and adoption of such a set of principles
would contribute to enhancing the effectiveness of
negotiations as the most universal instrument for
international cooperation.
23


My Government continues to pursue its political and
economic reforms. Mongolia?s commitment to the
irrevocable realization of the principles of democracy,
liberalism and market economy is irreversible, despite the
great difficulties of the transition period. The future major
policy priorities will continue to include, inter alia,
strengthening of democratic institutions, enhancement of the
basis of political stability, acceleration of privatization in
the economic field, and social protection of the population,
especially of its vulnerable groups.
On behalf of the Mongolian people and its
Government, I take this opportunity to express our deep
gratitude to the international community, especially donor
countries and international financial institutions, for their
assistance to Mongolia since it joined the community of
open societies and democratic nations.
A century that has been full of dramatic and
consequential events is drawing to a close. It has been a
century of great social upheaval and experimentation as
well as of unprecedented social progress and technological
advances. We believe that a more promising millennium is
in store for all humankind and that the world community
will be able to meet the challenges of the twenty-first
century. Mongolia stands poised at this historic juncture to
make its contribution to the efforts of the United Nations to
bring about a brighter and more secure future.















